 LOCAL 399,CARPENTERS315Local No. 399, UnitedBrotherhood of Carpenters andJoiners of America, AFL-CIOandClarence B.HaneyMasonContractors,Inc.andLaborers'InternationalUnion of North America, LocalUnion No. 569, AFL-CIO. Case 22-CD-200June 7, 1972DECISION AND DETERMINATIONOF DISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Clarence B. Haney MasonContractors, Inc., hereinafter called the Employer,alleging that Local No. 399, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO,hereinafter called Carpenters, had violated Section8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign the work in disputetoCarpenters rather than to employees of theEmployer represented by Laborers' InternationalUnion of North America, Local Union No. 569,AFL-CIO, hereinafter called Laborers. Pursuant tonotice, a hearing was held before Hearing OfficerJoel S. Selikoff on January 4, 13, 14, and 31 andFebruary 1, 1972. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, beefswere filed by the Employer, Carpenters, and Labor-ers.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hearing,Officer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the beefs, and hereby makes thefollowing findings:1.THE BUSINESS OF THEEMPLOYERThe parties stipulated that Clarence B. HaneyMason Contractors, Inc., is a Pennsylvania corpora-tion engaged in the furnishing of nonretail buildingand construction masonry services, having its princi-paloffice and place of business at 1745 EatonAvenue, Bethlehem, Pennsylvania. The Employerfurnishes these services at various constructionjobsites inl the States of New Jersey and Pennsylvania,including the i site for; the construction of theNortheastConsumer Plant for Mobil ChemicalCompany, Plastics Division, at Mansfield Township,Warren County, New Jersey. During the past 12months, the value of masonry services furnished bythe Employer directly to customers located outsidethe State of Pennsylvania exceeded $50,000. Duringthe same period, the Employer purchased goods andservices valued in excess of $50,000, which wereshipped directly to it from outside the State ofPennsylvania. Accordingly, we find that Clarence B.HaneyMason Contractors, Inc., is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABORORGANIZATIONSThe parties stipulated, and we find, that Carpentersand Laborers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe work dispute occurred at the construction siteof the Northeast Consumer Plant of the MobilChemical Company, Plastics Division, in WarrenCounty, New Jersey. Louis Hajdu, Inc., is the generalcontractor for the industrial building. Hajdu subcon-tracted the masonry work to the Employer. In ordertoperform the subcontract the Employer wasrequired to erect and dismantle both metal tubularand self-rising scaffolding. The work in dispute hereinvolves scaffolding rising above 14 feet in height.When the masonry work began in September 1971,theEmployer used laborers to erect the initialscaffolding which was less than 14 feet in height. Atapproximatelythis same time,the Carpenters busi-ness agent,WallaceWhiteford, had conversationswith the Hajdu job superintendent, Joseph Vangeli,and the Employer's jobsite foreman, Richard Whit-ed,duringwhichWhiteford demanded that thedisputedwork, scaffolding over 14 feet high, beawarded to the Carpenters.Thereafter,Whited hired Fred Koeck, a member ofthe Carpenters, for 2 days, October 6 and 7, to work14 feet. After 2 workdays Whited laid off Koeck andlaborerswere used exclusively to perform thedisputed work.On Saturday, October 23, 1971, between 7 and 9a.m., 15 members of the Carpenters, carrying signsreading "On Strike" picketed the jobsite. On Novem-ber 1, 1971, another work stoppage by members ofthe Carpenters took place. The record shows that the197 NLRB No. 49 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of these actions was to require the EmployerD.Applicability of the Statuteto assign the disputed work to members of theCarpenters.B.TheWork in DisputeThe work in dispute here involves the erection anddismantling of both metal tubular and self-risingscaffolding (the latter commonly referred to asMorgan scaffolding) rising to heights above 14 feet attheMobil Chemical Company construction site inWarren County, New Jersey. The Carpenters claimonly that work involving the erection and disman-tling of scaffolding over 14 feet high.C.Contentionsof thePartiesThe Employer contends that the laborers possessthe requisite skills and it has been its practice to haveemployees represented by Laborers perform thedisputed work. The Employer further avers that itscollective-bargaining agreement with the Laborerscalls for members of the Laborers to do the work;and that it would be inefficient and uneconomicalfor the Employer to hire carpenters since it has nocarpenters on its payroll nor are carpenters needed inthe ordinary course of the masonry business. Finally,the Employer denies that it is bound by the award ofthe National Joint Board.The Carpenters contends that the Employer as-signed the work to the Carpenters and became boundby the Carpenters collective-bargaining agreementwhen Richard Whited, the Employer's jobsite fore-man, hired Fred Koeck, a member of the Carpenters.It further contends that the Carpenters collective-bargaining agreement obligates the Employer to thejurisdiction of the National Joint Board and that theNational Joint Board awarded the disputed work tothe Carpenters on November 15, 1971. Finally, theCarpenters contends that safety and skill factors,area and industry practice, and the efficiency andeconomy of ; the' Employer's operation favor it.The Laborers predicates its claim for the disputedwork on its collective-bargaining agreements with theEmployer, on its contention that laborers possess therequisite skills and can more efficiently and economi-cally perform the work. It also contends that areapractices and the assignment of the Employer favorit.Finally, it denies that it is bound by a NationalJoint Board award relative to the disputed work here.iWe find wholly without ment the Carpenterscontention that theEmployer became bound by the Carpenters collective-bargaining agree-ment, which obligates parties thereto to submitlunsdictional disputes to theNational Joint Board, by virtue of the fact that the Employer hired amember ofthe Carpenters to work for 2 days on the projectinvolved hereinFurther, there is no other basis in the record for concluding that theEmployer is bound by any procedure for resolving jurisdictional disputesThe charges herein allege a violation of Section8(b)(4)(D) of the Act. The parties stipulated that on"Saturday, October 23rd., 1971, between the hours of7:00 and 9:00 a.m., at thejob site ... approximatelyfifteenmembers of Carpenters picketed with signsreading `On Strike.' The picketing was conducted forthe purpose of requiring [Employer] to assign thedisputed work to members of Carpenters. . . ." Onthe basis of the entire record and the stipulation, weconclude that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) has occurredand that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.'E.TheMerits oftheDisputeAs the Board stated inJ.A. Jones ConstructionCompany,2we shall determine the appropriateassignment of disputed work in each case presentedfor resolution under Section 10(k) of the Act onlyafter taking into account and balancing all relevantfactors.1.Collective-bargaining agreementsThe Employer is a member of the Mason Contrac-torsAssociation of America, which has a currentcollective-bargaining agreement with the Laborers'International Union of North America, with whichthe Laborers is affiliated. The Employer is also aparty to a collective-bargaining agreement with theLaborers. Pursuant to the aforesaid agreements, theEmployer has assigned employees represented byLaborers to perform the erection of the scaffolding.The Employer does not have a contract with theCarpenters.The collective-bargaining agreementsbetween the Laborers and the Employer are suffi-ciently broad to cover the disputed work. According-ly,we find that the collective-bargaining agreementsfavor the Laborers.2.Employer preferenceThe Employer assigned the work in dispute,3 andprefers an award, to employees represented by theLaborers. This factor favors an award to employeesrepresented by the Laborers.We find, accordingly, and without regard to any other considerations, thatno agreed-upon method exists for resolving the dispute herein2 International Associationof Machinists, Lodge No. 1743, AFL-CIO (JA. Jones Construction Company),135 NLRB 14023The hiring of one carpenterfor 2 daysdid not constitute an assignmentto the Carpenters. LOCAL 399,CARPENTERS3173.Economy and efficiency of operationThe Employer contends that laborers can performthe disputed work more economically and efficientlythan carpenters. The record shows that the metaltubular scaffolding is erected as the masonry workprogresses and that the time spent erecting thescaffolding is minimal. On the other hand, Morganscaffolding is erected at one time and is raised andlowered at different intervals as the work of themasons progresses.4 Therefore, laborers assigned thework are also available to assist the masons,performing such tasks as stacking bricks and mixingmortar.Moreover, the use of carpenters on scaffold-ing over 14 feet high would necessarily require thattheEmployer hire carpenters, there being nonepresently on the Employer's payroll. Consequently,hiring carpenters to erect scaffolding would result inthe accumulation of idle time and increased costsduring the time the masonry work is being done.Accordingly, we find that economy and efficiency ofthe Employer's operation favors the assignment oflaborers to perform the disputed work.4.Skills and work involvedIn support of its assertion that carpenters possessskills and training for the work here in dispute whichlaborers do not, the Carpenters presented testimonywhich suggests that various Federal and state safetycodes are not being complied with in the erection ofscaffolding at the construction site. Certainly the safeconstruction of scaffolding is important, but there isno showing that any violations of safety standardswhich may here exist is attributable to the differingskills of carpenters and laborers. On the basis of theentire record,we are not persuaded that skillspeculiar to carpenters are required in the erectingand dismantling of scaffolding or that laborers arenot themselves qualified and competent to do thework. Rather, we find that laborers and carpentersboth possess the requisite skills to perform thedisputed work. Accordingly, we find that this factorfavors neither the Laborers nor the Carpenters.5.Area practiceThe record presents a mixed picture about the areapractices relative to the disputed work. Apparentlygeneral contractors use carpenters to erect anddismantle scaffolding.Masonry subcontractors, onthe other hand, use laborers exclusively on approxi-mately 50 percent of the jobs involving the disputedwork and mixed crews (80 percent laborers and 204The Carpenters does not claim the work of operating the Morganscaffolding after its erection,which work operation is done by the Laborersherepercent carpenters) on the remaining jobs. LouisHajdu, the general contractor for the. Mobil job,testified that a "horse-trade" practice prevails; i.e.,masonry subcontractors use carpenters when pres-sured to do so. The Employer, a masonry subcon-tractor, has used carpenters on only one other job inWarren County in the past 5 years. While the areapractice by masonry subcontractors relative to thedisputed work is not uniform, it tends to show thatlaborers perform such work for masonry subcontrac-torsmore than carpenters. Accordingly, we find that,while area practice does not unequivocally require anaward of the disputed work to the Laborers, it tendsto support such an award.Other factors considered by the Board in jurisdic-tionaldispute cases provide little assistance indetermining the instant dispute.Neither of theUnions involved here has been certified by the Boardnor is there evidence indicating that a Boardcertification covers the disputed work. The NationalJoint Board decision, relied on by the Carpenters insupport of its claim, is not binding on the Employer,who as noted has not agreed to be bound by theprocedures or decisions of the Joint Board.5ConclusionsIn each case where a factor favored the assignmentof the disputed work to employees represented byone of the parties, we have found that it favored theassignment of work to employees represented by theLaborers. Thus, on the record we find no compellingreason for disturbing the Employer's assignment ofthe work to employees represented by the Laborers.In making this determination, we are awarding thework in question to employees represented by theLaborers, but not to that Union or its members. Ourpresent determination is limited to the particulardispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of Clarence B. Haney MasonContractors, Inc., who are currently represented byLaborers' International Union of North America,LocalUnion No. 569, AFL-CIO, are entitled toperform the work of erecting acid dismantling of bothmetal tubular and self-rising/scaffolding (commonlyreferred to as Morgan scaffolding) used by Haney at5The partiesstipulated that neither the Employer nor the Laborersreceived prior notice of the National Joint Board proceeding nor did theyparticipate therein 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheMobilChemical Company construction site,Warren County, New Jersey.2.Local No. 399, United Brotherhood of Carpen-tersand Joiners of America, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Clarence B. HaneyMason Contractors, Inc., to assign the above-de-scribed scaffolding work to carpenters representedby Local No. 399, United Brotherhood of Carpentersand Joiners of America, AFL-CIO.3.Within 10 days from the date of this Decision,and Determination of Dispute, Local No. 399,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,shallnotify theRegionalDirector for Region 22, in writing,whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of theAct, toassign the work in dispute to carpentersrepresentedby Local No.399, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,rather than to employees representedby Laborers'International Union of North America,Local UnionNo. 569, AFL-CIO.